IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40981



LARRY D. McINNIS,

                                          Plaintiff-Appellant,


versus

ERASMO E. BRAVO ET AL.,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-96-CV-345
                        - - - - - - - - - -
                           April 7, 1997
Before KING, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Larry D. McInnis, Texas prisoner #651075, seeks leave to

proceed in forma pauperis (IFP) on his appeal from the district

court’s order assessing the district-court filing fees required

by the Prison Litigation Act of 1995, 28 U.S.C. § 1915(b)(1).

His motion for leave to proceed IFP is DENIED.

     McInnis paid an initial partial district-court filing fee of

more than the district court ordered him to pay.   His appeal from


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-40981
                                 - 2 -

the district court’s order therefore is moot, and we lack

jurisdiction to consider his contention that the district court’s

order was erroneous.     Rocky v. King, 900 F.2d 864, 866-67 (5th

Cir. 1990).

     APPEAL DISMISSED.